DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 06/04/2021 Amendments/Arguments, which directly amended claims 4, 11-13; cancelled claim 8; filed terminal disclaimer; and traversed the rejections of the claims of the 03/04/2021 Office Action are acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 06/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,882,279 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement Of Reason For Allowance
Claims 1-7 and 9-13 are allowed.
Regarding claims 1-7 and 9-13, the systems, methods, machine readable media, and terminal for operating a phased array antenna having multiple antenna elements as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,949,090 discloses a phased-array antenna is provided with a dummy antenna element and a dummy transmit/receive module for testing the other transmit/receive modules by transmitting test signals to, or receiving test signals from, the other antenna elements in the array.  Test signals are transmitted in a test mode that alternates with normal-mode operation.  Receive power level and/or phase can be checked.  The transmit/receive modules in the array are simplified in structure and improved in reliability due to the elimination of special receive check circuits.  Antenna accuracy can also be improved by adjusting the phase shifters in the transmit/receive modules to compensate for variations in transmission phase.
US 8,941,553 discloses an apparatus comprises of a ground plane control module included in an antenna system having a set of antenna segments that includes a first antenna segment, a second antenna segment, and a third antenna segment, with each antenna segment associated with a separate ground plane.  The ground plane control module is configured to selectively activate the ground plane of the first antenna segment and the second antenna segment such that receive signals and transmit signals are communicated with a first and second user, respectively, when the ground planes of the first and second antenna segments, respectively, are in an activate mode.  The ground plane control module is configured to selectively activate the ground plane of the third antenna segment such that the third antenna 
US 10,924,164 discloses apparatus and methods for beamforming communication systems with power control based on antenna pattern configuration.  In certain embodiments, a beamforming communication system includes an antenna array including a plurality of antenna elements.  The beamforming communication system further includes a plurality of signal conditioning circuits operatively associated with the antenna elements, and an antenna array management circuit that generates a plurality of control signals that individually control the signal conditioning circuits.  The antenna array management circuit achieves a desired level of power control based on generating the control signals to select an antenna pattern configuration associated with a desired power control level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646